ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 01/17/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a multi-purpose balloon catheter for a medical treatment, comprising: a single intra-cavity catheter …a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter, wherein the plurality of lumens includes a central lumen coaxially positioned within the central portion extending longitudinally through the single intra-cavity catheter to the distal end portion;  a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter, each independent and distinct balloon group including at least one inflatable balloon, and each independent and distinct balloon group being communicatively associated with a corresponding at least one of the plurality of lumens, wherein at least one of the plurality of independent and distinct balloon groups is configured to be selectively inflated or deflated …and at least one of the plurality of 
As per independent Claim 16, the prior art of record fails to disclose or renders obvious  a multi-purpose balloon catheter for a medical treatment, comprising: a single intra-cavity catheter …a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter, wherein the plurality of lumens includes a central lumen coaxially positioned within the central portion extending longitudinally through the single intra-cavity catheter to the distal end portion; a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter, each independent and distinct balloon group including at least one inflatable balloon, and each independent and distinct balloon group being communicatively associated with a corresponding at least one of the plurality of lumens, wherein at least one of the plurality of independent and distinct balloon groups is configured to be selectively inflated or deflated … and at least one of the plurality of independent and distinct balloon groups is configured to receive a treatment medium or a contrast medium for the medical treatment; and an applicator extender 
As per independent Claim 20, the prior art of record fails to disclose or renders obvious a multi-purpose balloon catheter for a medical treatment, comprising: a single intra-cavity catheter … a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter, wherein the plurality of lumens includes a central lumen coaxially positioned within the central portion extending longitudinally through the single intra-cavity catheter to the distal end portion; a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group is positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter, each independent and distinct balloon group including at least one inflatable balloon, and each independent and distinct balloon group being communicatively associated with a corresponding at least one of the plurality of lumens, wherein at least one of the plurality of independent and distinct balloon groups is configured to be selectively inflated or deflated … and at least one of the plurality of independent and distinct balloon groups is configured to receive a treatment medium … for the medical treatment; and an applicator extender communicatively associated 
The criticality of the features and combination of features in the allowable claims which is also supported in at least instant application specification at least [0045-0047] is that the recited multi-purpose balloon single intra-cavity catheter including the multiple balloons groups, the corresponding lumens with the connectors or locking mechanisms, and the applicator extender  at the distal end portion comprising a lower chamber  and an upper chamber facilitates delivering a radiation dose through a radioactive wire to cancerous body cavities such as the esophagus. By associating the applicator extender with or by including a suitable connector or fastening mechanism such as a suitable luer lock, the applicator extender system allows fitting the applicator extender with the catheter  to the non-branching distal end portion  of the catheter end for treatment medium delivery. Further, the catheter central lumen allows for selectively inserting and positioning the radioactive source, such as the radioactive wire, or other suitable treatment medium, for delivery to cavitary treatment sites such as the esophagus.
Prior art US 20050027157 A1 to Winkler, Rance A. et al.  discloses a system and method for the treatment of spinal metastases comprising a locking mechanism that is used to connect a plurality of catheters.
Prior art US 20090209805 A1 to Lubock; Paul et al. discloses devices and methods for treatment of tissue surrounding a body cavity or other intracorporeal site, such as after removal of tissue as in cancer. Lubock’s device includes an elongated shaft with an inner lumen extending from a proximal shaft portion to the treatment location in the distal shaft portion configured to guide a treatment agent such as a radiation source to the treatment location. Additionally, the device has a cavity filling member such as balloon on the distal shaft portion which surrounds at least in part the treatment location and which is configured to at least partially fill the cavity or intracorporeal site to be treated. The device may also be provided with one or more vacuum lumens within the elongated shaft which are configured to be in communication with a vacuum source at a proximal end thereof and in communication with one or more exterior vacuum ports in the distal shaft portion. By applying a vacuum to the body cavity or other intracorporeal site, tissue surrounding the cavity filling member can be made to conform to the exterior of the cavity filling member so as to provide a more uniform irradiation of tissue surrounding the cavity or intracorporeal site.  Application of a vacuum within the inner lumen may also be employed to aspirate fluid in the cavity or other site through the one or more vacuum ports.
Prior art of record, US 5720717 A to D'Andrea; Mark A.  discloses therapeutic procedures and devices used during radiation therapy consisting of [a] a catheter with a therapeutic balloon positioned along at least a portion of its length; [b] radiotherapeutic members, tubes or elongated rods for containing radioactive material that are engaged by and move with the therapeutic balloon when it is expanded. The catheter and therapeutic balloon assembly is intended to be inserted into living body cavities through existing body orifices. Once the catheter and its therapeutic balloon are inserted in the prescribed manner into the body cavity, 
Prior art US 20050101824 A1 to Stubbs, James B. discloses an interstitial brachytherapy apparatus and method for delivering and monitoring radioactive emissions delivered to tissue surrounding a resected tissue cavity. The brachytherapy device including a catheter body member having a proximal end, a distal end, and an outer spatial volume disposed proximate to the distal end of the body member. A radiation source is disposed in the outer spatial volume and a treatment feedback sensor is provided within or on the catheter device to measure the radiation dose delivered from the radiation source.
Prior art US 20060173233 A1 to  Lovoi; Paul A. discloses applicators for ionizing radiation therapy and their methods of use for preparation of precise treatment plans and for quantitative assessment of therapy delivered to natural or surgically-created, intra-corporeal cavities or lumina. Feedback capability is provided for timely treatment control and for verification of treatment to plan using sensors including MOSFET sensors on or within the catheter applicators.
Prior art US 5623940 A to Daikuzono; Norio discloses a catheter apparatus that has an information detecting sensor which is capable of positively controlling an intended treatment effect at a selected position at which laser energy is irradiated, to treat conditions such as solidification or necrosis of tissue.
Prior art US 20110034976 A1 to Mon; John et al. discloses a method and apparatus of treating tissue adjacent a bodily conduit using thermotherapy, while preventing obstructions of the bodily conduit due to edema, that includes injection of a drug-encapsulated within a heat-sensitive carrier, such as a liposome, within a region of tissue to be treated. The heat produced 
Prior art of record, US 20090082609 A1 to Condado; Jose Antonio discloses  multi-balloon, multi-functional catheter apparatus and methods for treatments to be used from inside conduits or biological pathways such as urinary tracts and gastrointestinal ducts. Multi-purpose catheters and catheter systems using structures including guide wires and balloons, and radioactive sources. 
However, patentable subject-matter  of independent claims 1, 16 and 20, the features, the combination and arrangement of features as in independent claims 1, 16 and 20 has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-15, dependent claims 2-15 are allowable based on their direct/indirect dependency on allowable independent base claim 1.
As per dependent claims 17-19, dependent claims 17-19 are allowable based on their direct/indirect dependency on allowable independent base claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 26, 2022